DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  line 2 of claim 12 appears to contain a typographical error with regard to the omission of the term "metal".  For the purpose of this office action, line 2 will be treated as if it states a plurality of dummy metal layers.  Similarly, claim 17 appears to contain a typographical error with regard to the omission of the term "metal".  For the purpose of this office action, the claim will be treated as if it states each dummy metal layer. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the the second substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 9-10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0288117) in view of Ukita et al. (US 2011/0139206).
	Regarding claim 1, Song discloses a thermoelectric module comprising: a heat transmission member (upper portion of 15 in Fig. 1); a cooling member (lower portion of 15 in Fig. 1); a plurality of thermoelectric elements, wherein the plurality of thermoelectric elements are disposed between the heat transmission member and the cooling member (11 and 12 in Fig. 1); a plurality of first electrode layers, wherein each first electrode layer is disposed between the heat transmission member and the plurality of thermoelectric elements (13 in Fig. 1); and a plurality of second electrode layers, wherein each second electrode layer is disposed between the cooling member and the plurality of thermoelectric elements (14 in Fig. 1), wherein the plurality of thermoelectric elements comprises a plurality of P-type thermoelectric elements and a plurality of N-type thermoelectric elements ([0037] L3-6), wherein each P-type thermoelectric element is directly adjacent to a respective N-type thermoelectric element (11 and 12 in Fig. 1), wherein each P-type thermoelectric element has a same height in a vertical direction (11 in Fig. 1), wherein each N-type thermoelectric element has a same height in the 
	Song does not explicitly disclose each second electrode layer has at least two bent portions.
	Ukita discloses a thermoelectric module and further discloses an electrode layer with two bent portions ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include bent portions, as disclosed by Ukita, in each second electrode layer of Song, because as taught by Ukita, the highly thermally conductive soaking member can improve the thermal uniformity on the contact surfaces of itself and the thermoelectric elements thereby enhancing the thermoelectric conversion efficiency ([0052]).
	With regard to the terms "heat transmission" and "cooling", the limitations are directed to the manner in which the respective members are intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 2, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each second electrode layer is disposed on an upper surface of a respective P-type thermoelectric element, and wherein each second electrode layer is disposed on an upper surface of a respective N-type thermoelectric element (Song - 14 in Fig. 1; it is noted that the term "upper" is dependent on the spatial orientation of the device).
	Regarding claim 3, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each second electrode layer has a uniform thickness (Song - 14 in Fig. 1; Ukita - each component of 13 (15, 16, 17) has a uniform thickness as shown in Fig. 13
	Regarding claim 4, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each first electrode layer extends in a single plane (Song - 13 in Fig. 1; Ukita - 14a,b in Fig. 11), and each first electrode layer is formed on a bottom surface of the respective N-type thermoelectric element and on a bottom surface of the respective P-type thermoelectric element (Song - 13 in Fig. 1; it is noted that the term "bottom" is dependent on the spatial orientation of the device).
	Regarding claim 5, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses the height of each P-type thermoelectric element is lower than a height of each N-type thermoelectric element (Song - 16 in Fig. 1 results in a height difference between 11 and 12; additionally, it is noted that paragraph [0050] discloses 11 and 12 have different areas to enhance thermoelectric power generation performance).
	Regarding claim 9, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each P-type thermoelectric element has a length in a horizontal direction different than a length in the horizontal direction of each N-type thermoelectric element, the horizontal direction being perpendicular to the vertical direction (Song - length of 11 in relation to length of 12 in Fig. 1).
	Regarding claim 10, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses the length of each P-type thermoelectric element is longer than the length of each N-type thermoelectric element (Song - length of 11 in relation to length of 12 in Fig. 1).
	Regarding claim 12, modified Song discloses all the claim limitations as set forth above.
	Modified Song does not explicitly disclose a plurality of dummy metal layers, each dummy metal layer overlaps a respective P-type thermoelectric element.
	Ukita discloses a thermoelectric module and further discloses a plurality of dummy metal layers, each dummy metal layer overlapping a respective P-type thermoelectric element (17 and 22 in Fig. 13).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a dummy metal layer, as disclosed by Ukita, overlapping a respective P-type thermoelectric element in modified Song, because as taught by Ukita, elastic member 17 is designed so as to be more easily deformable than the thermoelectric elements ([0032]). Additionally, the elastic member 17 has a function to reduce thermal stress (Ukita - [0053]).
	Regarding claim 14, modified Song discloses all the claim limitations as set forth above.  Modified Song further discloses each dummy metal layer is disposed below the respective P-type thermoelectric element (Ukita - 17 in Fig. 13; it is noted that the term "below" is dependent on the spatial orientation of the device).
	Regarding claim 15, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each dummy metal layer comprises an upper dummy metal layer and a lower dummy metal layer (Ukita - portions of 22 in Fig. 3 which are on the sides of 17; note: the terms "upper" and "lower" are dependent upon the spatial orientation of the device), and wherein each P-type thermoelectric element is disposed between the respective upper dummy metal layer and the respective lower dummy metal layer (each P-type thermoelectric element in modified Song is disposed between the portions of 22 in Fig. 3 of Ukita which are on the sides of 17).
	Regarding claim 16, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses each dummy metal layer overlaps a respective second electrode layer (layers 17 and 22 in Ukita in relation to 14 in Fig. 1 of Song).
Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0288117) in view of Ukita et al. (US 2011/0139206) as applied to claims 1 and 12 above, and further in view of Funahashi et al. (US 2014/0209140).
	Regarding claim 6, modified Song discloses all the claim limitations as set forth above.
	Modified Song does not explicitly disclose a first substrate, and a second substrate, wherein the first substrate is disposed outside the plurality of thermoelectric elements at a first side of the plurality of thermoelectric elements, and wherein the second substrate is disposed outside the plurality of thermoelectric elements at a second side of the plurality of thermoelectric elements, the first side of the plurality of thermoelectric elements being opposite to the second side of the plurality of thermoelectric elements.
	Funahashi discloses a thermoelectric module and further discloses a first substrate, and a second substrate, wherein the first substrate is disposed outside the plurality of thermoelectric elements at a first side of the plurality of thermoelectric elements, and wherein the second substrate is disposed outside the plurality of thermoelectric elements at a second side of the plurality of thermoelectric elements, the first side of the plurality of thermoelectric elements being opposite to the second side of the plurality of thermoelectric elements (Fig. 4 - flexible heat transfer material).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a flexible heat transfer material, as disclosed by Funahashi, on a first side and second side of the plurality of thermoelectric elements of modified Song, because as taught by Funahashi, heat transfer performance is improved ([0059]). 
	Regarding claim 7, modified Song discloses all the claim limitations as set forth above. Modified Song further discloses the substrates comprise alumina (Funahashi - [0060] L7).
	Regarding claim 17, modified Song discloses all the claim limitations as set forth above.
	Modified Song does not explicitly disclose each dummy metal layer includes a first side adhesively attached to the second substrate and a second side, opposite to the first side, adhesively attached to a respective second electrode layer.
	Funahashi discloses a thermoelectric module and further discloses a first substrate, and a second substrate, wherein the first substrate is disposed outside the plurality of thermoelectric elements at a first side of the plurality of thermoelectric elements, and wherein the second substrate is disposed outside the plurality of thermoelectric elements at a second side of the plurality of thermoelectric elements, the first side of the plurality of thermoelectric elements being opposite to the second side of the plurality of thermoelectric elements (Fig. 4 - flexible heat transfer material).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a flexible heat transfer material, as disclosed by Funahashi, on a first side and second side of the plurality of thermoelectric elements of modified Song, because as taught by Funahashi, heat transfer performance is improved ([0059]).	
	Modified Song discloses adhesive attachment to the second substrate (Funahashi - [0026] discloses the flexible heat transfer material is a resin-based paste material, therefore, satisfying the limitation adhesively attached).  Modified Song discloses each dummy metal layer is adhesively attached to a respective second electrode layer (Ukita - [0026]).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0288117) in view of Ukita et al. (US 2011/0139206) as applied to claims 1 and 12 above, and further in view of Ueki et al. (US 2005/0139249).
	Regarding claim 11, modified Song discloses all the claim limitations as set forth above. 
	Modified Song does not explicitly disclose a plurality of insulators, wherein each insulator is bonded to an upper surface of a respective N-type thermoelectric element.
	Ueki discloses a thermoelectric module and further discloses a space formed by a plurality of shaped elements is filled with an insulating resin ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fill the space around the thermoelectric material and electrodes shown in Figures 1 and 7 of Song with insulating resin, as disclosed by Ueki, because the arrangement amounts to a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when filling the spaces in the thermoelectric module of Song with insulating resin based on the teaching of Ueki.
	Modified Song discloses a plurality of insulators, wherein each insulator is bonded to an upper surface of a respective N-type thermoelectric element (the insulating material bonded to the upper surface of 14 in Song, as modified by Ueki, satisfies the limitation requiring an insulator bonded to an upper surface of a respective N-type thermoelectric element; it is noted that the term "bonded" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 13, modified Song discloses all the claim limitations as set forth above.
	Modified Song does not explicitly disclose a plurality of insulators, wherein each insulator is bonded to an upper surface of a respective N-type thermoelectric element.
	Ueki discloses a thermoelectric module and further discloses a space formed by a plurality of shaped elements is filled with an insulating resin ([0057]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fill the space around the thermoelectric material and electrodes shown in Figures 1 and 7 of Song with insulating resin, as disclosed by Ueki, because the arrangement amounts to a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when filling the spaces in the thermoelectric module of Song with insulating resin based on the teaching of Ueki.
	Modified Song discloses a plurality of insulators, wherein each insulator is bonded to an upper surface of a respective N-type thermoelectric element (the insulating material bonded to the upper surface of 14 in Song, as modified by Ueki, satisfies the limitation requiring an insulator bonded to an upper surface of a respective N-type thermoelectric element; it is noted that the term "bonded" does not require direct physical contact or the absence of intermediate components).
	Modified Song discloses each insulator is bonded to an upper surface of a respective dummy metal layer (the insulating material bonded to the upper surface of 14 in Song, as modified by Ueki, satisfies the limitation requiring an insulator bonded to an upper surface of a respective dummy metal layer; it is noted that the term "bonded" does not require direct physical contact or the absence of intermediate components).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726